Case: 12-14173   Date Filed: 12/06/2013   Page: 1 of 4


                                                      [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                      ___________________________

                              No. 12-14173
                          Non-Argument Calendar
                      ___________________________

                      Docket No. 0:11-cv-60250-WPD



DEMETRIOS DRAKIDIS,

                                                             Plaintiff-Appellant,

                                   versus

EUGENE E. MORI,
in personam,
J. W. EWAN CORP., in personam, et al.

                                                         Defendants-Appellees.


                    ______________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                   _______________________________

                             (December 6, 2013)
                 Case: 12-14173        Date Filed: 12/06/2013        Page: 2 of 4


Before TJOFLAT, JORDAN, and EDMONDSON, Circuit Judges.



PER CURIAM:



       Demetrios Drakidis appeals the district court’s partial denial 1 of his motion

for entry of judgment in his admiralty action against Eugene Mori, J.W. Ewan

Corp., and the M/Y Mimosa. No reversible error has been shown; we affirm.

       Briefly stated, Drakidis was injured while working as a carpenter aboard the

M/Y Mimosa, a vessel owned by J.W. Ewan Corp. and operated by Mori. Drakidis

sued for damages, asserting claims for negligence and unseaworthiness. Following

a four-day jury trial, the jury returned a verdict with special interrogatories. The

jury found (1) that Mori was not negligent; (2) that J.W. Ewan Corp. was negligent

and that J.W. Ewan Corp.’s negligence caused Drakidis’s injuries; and (3) that the

M/Y Mimosa was unseaworthy. The jury awarded Drakidis $350,000 in damages.

       Drakidis filed a motion for entry of judgment in which he sought a judgment

against Mori and J.W. Ewan Corp., jointly and severally. Drakidis argued that,

although J.W. Ewan Corp. was the holding company that owned the vessel, Mori

was jointly and severally liable as the vessel’s owner pro hac vice.



1
 The district court’s grant of Drakidis’s request for prejudgment interest is no issue in this
appeal.
                                                 2
                 Case: 12-14173       Date Filed: 12/06/2013        Page: 3 of 4


       The district court characterized Drakidis’s motion as “asking the Court to

make factual determinations on fact-based issues that Plaintiff failed to submit to

the jury, that were not addressed by the Court’s instructions to the jury, and that

were not presented to the jury in the lengthy special interrogatories.” Based on

Drakidis’s failure to submit the fact-based issues to the jury, the district court

determined that Drakidis had waived his arguments that Mori was liable either as

the vessel’s owner pro hac vice or under a theory of piercing the corporate veil.

The court also explained that, even if it were to consider Drakidis’s arguments,

attributing liability to Mori would be inconsistent with the jury’s verdict and

special interrogatories which found consistently that Mori was not liable in this

action. This appeal followed.

       On appeal, Drakidis fails to address the district court’s dispositive

determination on waiver and, thus, has abandoned that issue. 2 See N. Am. Med.

Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1217 n.4 (11th Cir. 2008) (stating

that “issues not raised on appeal are abandoned”). Because the substantive

arguments have been deemed waived, we will not consider Drakidis’s arguments

that Mori was liable either as the vessel’s owner pro hac vice or under a theory of

piercing the corporate veil.



2
 In fact, Drakidis fails entirely to acknowledge that the district court denied his motion based on
waiver and, instead, asserts inaccurately that the district court denied his motion on the merits.
                                                 3
                Case: 12-14173       Date Filed: 12/06/2013      Page: 4 of 4


       Drakidis also asserts that Mori should be held jointly and severally liable as

the vessel’s owner in fact. Because Drakidis raises this issue for the first time on

appeal, 3 we will not address it. See Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1331 (11th Cir. 2004).

       Drakidis contends that, based on the M/Y Mimosa’s unseaworthiness, Mori

may be held contributorily liable based on a theory of “concurrent fault.” We

reject this argument. Liability for the unseaworthiness of a vessel is based on strict

liability, not fault. Cooper Stevedoring Co. v. Fritz Kopke, Inc., 94 S. Ct. 2174,

2179 (1974). That a party “may have been subject to a suit based on

unseaworthiness . . . [does] not make it a joint tortfeasor subject to a contribution

claim.” Id.

       AFFIRMED.




3
  We note that Drakidis’s appellate argument contradicts directly his motion for entry of
judgment, in which he listed as an “undisputed fact” that J.W. Ewan Corp. was the owner of the
vessel.
                                               4